Citation Nr: 0218316	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  99-21 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a chest and back 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to 
December 1982.    

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina which denied 
entitlement to service connection for chest and back 
disabilities.     


FINDINGS OF FACT

1.  The medical evidence shows that the veteran does not 
currently have a chest disability.  

2.  The veteran's back disability, scoliosis of the 
thoracic spine, was not incurred in service, is not 
related to service, and is not due to the sickle cell 
disease.   


CONCLUSION OF LAW

1.  A chest disability was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2002).

2.  A back disability was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 
Supp. 2002)) redefined VA's duty to assist a veteran in 
the development of a claim.  Guidelines for the 
implementation of the VCAA that amended VA regulations 
were published in the Federal Register in August 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  
The Board finds that all relevant evidence has been 
obtained with regard to the veteran's claim, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran's service medical records are associated with 
the claims folder.  The veteran has been provided with a 
VA examination to determine the nature and extent of the 
claimed chest and back disabilities.  Pertinent VA 
treatment records were obtained.  The veteran's Social 
Security disability records were obtained as well.  The 
veteran did not identify any pertinent medical records or 
other evidence.  He and his representative have been 
provided with a statement of the case and supplemental 
statements of the case that discuss the pertinent 
evidence, and the laws and regulations related to the 
claim, and essentially notify them of the evidence needed 
by the veteran to prevail on the claim.  In a March 2001 
letter, the RO notified the veteran of the evidence needed 
to substantiate his claim and offered to assist him in 
obtaining any relevant evidence.  This letter gave notice 
of what evidence the appellant needed to submit and what 
evidence VA would try to obtain.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  The VA notified the appellant and the 
appellant's representative of the information and any 
medical or lay evidence, not previously submitted, that is 
necessary to substantiate the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Under the circumstances, the Board finds that the veteran 
has been provided with adequate notice of the evidence 
needed to successfully prove his claim and that there is 
no prejudice to him by appellate consideration of the 
claim at this time without a prior remand of the case to 
the RO for providing additional assistance to the veteran 
in the development of his claim as required by the VCAA or 
to give the representative another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  In this case, the extensive 
record on appeal demonstrates the futility of any further 
evidentiary development and that there is no reasonable 
possibility that further assistance would aid him in 
substantiating his claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).

Pertinent Criteria

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, 
there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002). 

Secondary service connection shall be awarded when a 
disability is proximately due to, or the result of a 
service- connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2002).

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given 
to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), it was observed that "a veteran need only 
demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. 
at 54.  


Analysis

Service connection for a chest disability

The veteran contends that he has a chest disability.  He 
contends that the left upper quadrant pain may be due to 
the service-connected sickle cell disease and therefore, 
service connection is warranted.    

There is no current medical evidence of a chest 
disability.  The July 2001 VA examination report indicates 
that the veteran reported having soreness in his ribs.  
Examination of the chest and rib cage revealed no 
tenderness or pain.  Chest X-ray examination revealed 
scoliosis of the thoracic spine; otherwise it was 
negative.    

The examiner concluded that there was no pathology to 
render a diagnosis of a chest disability due to sickle 
cell disease.  The examiner indicated that examination of 
the chest was normal and there were only subjective 
complaints of pain.  The examiner stated that it was less 
likely than not (less than 50 percent) that the chest pain 
is secondary to the sickle cell disease.  The examiner 
also concluded that it was less likely than not that the 
chest pain is aggravated by the sickle cell disease. 

A December 1999 Social Security decision granting 
disability benefits and the supporting medical evidence do 
not reflect a diagnosis of a chest disability.  An October 
1998 VA examination report does not reflect a diagnosis of 
a chest disability.  A June 1998 CT scan of the chest 
revealed no acute process.  

The veteran's own implied assertions that he currently has 
a chest disability are afforded no probative weight in the 
absence of evidence that the veteran has the expertise to 
render opinions about medical matters.  Although the 
veteran is competent to testify as to his symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent 
to render such an opinion.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  The medical evidence of 
record does not reflect findings or diagnosis of a chest 
disability.  

The law governing the payment of VA disability 
compensation provides that the United States shall pay 
compensation for "disability resulting from personal 
injury suffered or disease contracted in the line of 
duty..."  38 U.S.C.A. § 1110, 1131 (West 1991).  In the 
veteran's case, the medical evidence shows that the 
veteran does not currently have a chest disability.  

Under the case law, it is clear that a fundamental element 
of a claim for service connection is competent evidence of 
"current disability."  See Rabideau v. Derwinski, 2 Vet 
App 141 (1992).  In Brammer v. Derwinski, 3 Vet. App. 223 
(1992), the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to 
cases where such incidents had resulted in a disability.  
A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the 
award of service connection.  Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 
(1997).  As the Court has held, the regulatory definition 
of "disability" is the "...impairment of earning capacity 
resulting from such diseases or injuries and their 
residual conditions..."  38 C.F.R. § 4.1 (2000); Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991).

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  
The medical evidence does show that the veteran has had 
subjective complaints of left upper quadrant pain and 
soreness of the ribs.  Pain alone, in and of itself, is 
not a disability.  Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).

After consideration of all the evidence, the Board finds 
that the veteran does not have a chest disability.  The 
preponderance of the evidence is against the claim for 
service connection for a chest disability, and the claim 
is denied.  Since the preponderance of the evidence is 
against the claim for service connection for a chest 
disorder, the benefit of the doubt doctrine is not for 
application with regard to this claim. VCAA; Gilbert, 1 
Vet. App. 49.

Entitlement to service connection for a back disability

The veteran contends that he has a back disability and 
that the pain in his back may be due to the service-
connected sickle cell disease.  He argues that service 
connection is warranted.  

There is current medical evidence of a back disability.  
However, the medical evidence of record shows that this 
disorder was not incurred in service and is not related to 
service or a service-connected disability.  The July 2001 
VA examination report indicates that the veteran reported 
having intermittent pain in the low back.  He stated that 
he has experienced chronic low back pain since 1981 and he 
experienced pain, weakness, fatigue, lack of endurance, 
and stiffness.  Examination revealed that the veteran's 
posture was abnormal; he slouched over and did not stand 
fully upright.  Examination of the lumbar spine revealed 
no evidence of muscle spasm, weakness, or tenderness.  
Range of motion was limited by pain.  X-ray examination of 
the lumbar spine was normal.  X-ray examination of the 
thoracic spine revealed acute scoliosis at the T6 region 
and the examiner could not determine the etiology.  

The examiner concluded that the veteran had a back 
disability and X-ray examination revealed scoliosis of the 
thoracic spine and a normal lumbar spine X-ray 
examination.  The examiner stated that the scoliosis was 
more likely due to the aging process.  The examiner also 
stated that it was less likely than not that (less than 50 
percent) that the back pain was secondary to the sickle 
cell disease.  The examiner also concluded that it was 
less likely than not that the back pain was aggravated by 
the sickle cell disease.  

Service medical records do not reflect a diagnosis of a 
back disability, although the records show that the 
veteran did have complaints of back pain.  An April 1981 
service medical record indicates that the veteran had 
complaints of back pain.  A July 1981 service medical 
record shows that the veteran had back pain of unknown 
etiology.  Hospital records dated in July 1981 and August 
1981 indicate that the veteran had complaints of muscle 
pain in the back.  The final diagnosis was hemolytic pain 
crisis secondary to the presumptive sickle cell disease 
manifested by focal pain and splenomegaly.  A May 1982 
Medical Board Report does not reflect findings or 
diagnosis of a back disability.  A separation examination 
report dated in May 1982 indicates that examination of the 
spine was normal.      

The medical evidence of record shows that the back 
disability was not incurred in service and is not related 
to service.  The service medical records do not reflect a 
diagnosis of scoliosis of the thoracic spine.  The VA 
examinations dated in February 1983 and February 1985 do 
not reflect findings of a thoracic spine disorder.  The 
October 1998 VA examination does not reflect a diagnosis 
of scoliosis of the thoracic spine.  As noted above, the 
VA examiner who conducted the July 2001 VA examination 
indicated that the etiology of the scoliosis of the 
thoracic spine was the aging process and the examiner 
specifically stated that it was not due to the sickle cell 
disease.  There is no medical evidence of record which 
establishes that the current back disability was due to 
the sickle cell disease or is related to service.   

The veteran's own assertions that his back disability is 
due to the sickle cell disease are afforded no probative 
weight in the absence of evidence that the veteran has the 
expertise to render opinions about medical matters.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The 
evidence does not reflect that the veteran possesses 
medical knowledge which would render his opinions as to 
etiology and a medical diagnosis competent.  

In Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), 
the Federal Circuit indicated that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the veteran's service 
and the disability.  In the present case, the veteran has 
not submitted evidence of a connection between the 
veteran's service and his back disability diagnosed as 
scoliosis of the thoracic spine.  As noted above, the 
medical evidence of record shows that there is no 
relationship between the back disability and service.   
     
Therefore, for the reasons discussed above, the Board 
finds that service connection for a back disability is not 
warranted, since there is no evidence of a relationship 
between the current back disability, diagnosed as 
scoliosis of the thoracic spine, and service.  The Board 
concludes that the preponderance of the evidence of record 
is against the veteran's claim for service connection for 
a back disability.  The claim is therefore denied.  


ORDER

Entitlement to service connection for a chest disability 
is denied.

Entitlement to service connection for a back disability is 
denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

